Citation Nr: 1711718	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  02-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (DJD) with limitation of flexion.

2.  Entitlement to an initial rating in excess of 10 percent for right knee DJD with lateral instability.

3.  Entitlement to an initial rating in excess of 10 percent for left knee DJD.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2014 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that proceeding is of record.

These matters were previously before the Board in February 2015.

During the pendency of the last remand, an April 2015 rating decision granted a 10 percent rating for right knee lateral instability.  .

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the claims.

There are outstanding VA records.  Specifically, a February 10, 2016 VA treatment record indicates that the Veteran was scheduled for a follow up appointment in two weeks.  VA treatment records subsequent to February 10, 2016 have not been associated with the claims file.  Additionally, the Veteran filed a claim for vocational rehabilitation in October 2000.  To date, the Veteran's vocational rehabilitation file has not been associated with the record.  

The February 2015 remand directed that the Veteran be provided a VA examination to determine the nature and severity of his right and left knee disabilities.  He was provided a VA examination in March 2016.  In Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court of Appeals for Veterans Claims held that to be adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The March 2016 VA examination does not contain the findings specified in Correia.  Accordingly,    another VA examination is warranted.  

With regard to the Veteran's TDIU claim, he submitted a VA Form 21-8940 in March 2010.  To date, VA has not requested employment information from the identified employers.  Accordingly, the claim is remanded for appropriate development, to include requesting information from the Veteran's former employers.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dating since February 10, 2016.  

2.  Obtain and associate with the record the Veteran's VA vocational rehabilitation file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Request employment information from the employers identified on his March 2010 VA Form 21-8940 to the extent possible.  If additional information is needed from the Veteran to permit the request to be undertaken, the Veteran should be asked to provide such.

4.  Ask the Veteran to provide completed release forms with the names and addresses of any private providers who have treated his knee disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

5.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected knee disabilities.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken for the Veteran's knees, and should be tested actively      and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to    be additional range of motion loss in the right knee due      to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

The examiner should address how the manifestations      of the Veteran's knee disabilities impact his ability to perform sedentary and non-sedentary employment.  A rationale for all conclusions reached should be provided.

6.  After completing the above and any other development necessary, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

